Nolan, J. (dissenting).
I dissent and vote to remand the defendant for resentence on the sole ground that the psychiatric report submitted to the court was entirely insufficient for the reasons stated by Mr. Justice Hopkins in his dissenting opinion.
Belbook, P. J., and Brennan, J., concur with Benjamin, J.; Hopkins and Nolan, JJ., dissent in separate opinions.
Judgment of the Supreme Court, Kings County, rendered June 10,1965, which, on resentence, convicted defendant, on his guilty plea, of assault in the second degree, with intent to commit rape, and which imposed a second offender sentence of one day to life, affirmed.